Citation Nr: 1745247	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-36 386		DATE
		

THE ISSUE

Entitlement to an increased disability evaluation for lumbar strain, evaluated as 10 percent disabling from April 1, 2010, to January 28, 2016; and as 40 percent disabling thereafter.


ORDER

From April 1, 2010, to August 14, 2015, entitlement to an evaluation in excess of 10 percent for lumbar strain is denied.

From August 15, 2015, to January 28, 2016, entitlement to an evaluation of 40 percent, but no higher, for lumbar strain is granted, subject to the laws and regulations governing the payment of monetary awards.

Beginning January 29, 2016, entitlement to an evaluation in excess of 40 percent for lumbar strain is denied.


FINDINGS OF FACT

1. From April 1, 2010, to August 14, 2015, the Veteran's lumbar strain was manifested by pain, but did not result in forward flexion being limited to 60 degrees or less, a combined range of motion to 120 degrees or less, muscle spasm or guarding resulting in an abnormal spinal contour or gait, or incapacitating episodes.
 
2.  From August 15, 2015, to January 28, 2016, the Veteran's lumbar strain was manifested by pain, functional loss due to pain, and forward flexion limited to 30 degrees, but did not result in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.

3.  Beginning January 29, 2016, the Veteran's lumbar strain continued to be manifested by pain, functional loss due to pain, and forward flexion limited to 30 degrees, but did not result in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.


CONCLUSIONS OF LAW

1.  For the period April 1, 2010, to August 14, 2015, the criteria for an evaluation in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 (2016).

2.  From August 15, 2015, to January 28, 2016, the criteria for an evaluation of 40 percent, but no higher, for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 (2016).

3.  Beginning January 29, 2016, the criteria for an evaluation in excess of 40 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5243 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty in the U.S. Air Force from August 1989 to September 1991, in the U.S. Navy from September 2005 to March 2006, and in the U.S. Army from May 2009 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), granting service connection for lumbar strain and assigning a 10 percent disabling evaluation effective April 1, 2010.  The RO in Jackson, Mississippi, currently has jurisdiction over the Veteran's claim.

During the pendency of appeal, in an August 2016 supplemental statement of the case, the RO increased the disability evaluation for lumbar strain to 40 percent disabling effective January 29, 2016.  In a September 2016 letter, the Veteran stated he wished to continue his appeal as to this issue, so it remains on appeal.  Because the RO did not assign the maximum disability rating possible and the Veteran's request, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.


Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Increased Rating

The Veteran essentially contends that his service-connected lumbar strain has been more disabling than the assigned evaluation of disability.  In a September 2016 letter, the Veteran stated that he has been out of work since June 2016 due to his back, that his back is not healing properly after spinal surgery, and that he will need additional surgery.  As the Veteran's claim is divided into distinct periods of time, the Board will address each in turn.

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2 (2016).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's lumbar strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings for the thoracolumbar spine are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Additional notes are as follows:

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

Per Note (6), intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2016).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2016).

The Formula for Rating IVDS has the following notes:

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal segment, provided that the affects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Concerning the range of motion findings of the joint at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Moreover, there is no indication on the VA examinations of record that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

In a September 2011 rating decision, the RO awarded service connection for lumbar strain and assigned an initial disability evaluation of 10 percent effective April 1, 2010.  In an August 2016 supplemental statement of the case, the RO assigned a 40 percent disability evaluation effective January 29, 2016.

April 1, 2010, to August 14, 2015

The Veteran was afforded a VA examination in July 2010, during which the Veteran reported lower back pain that could be 5/10.  The Veteran reported that the pain was worse with bending and twisting and that he had not had treatment for it.  The Veteran denied any bowel or bladder dysfunction.

The physical examination revealed tenderness to palpation over the lumbar paraspinous muscles.  X-rays revealed no fractures, dislocations, or malalignment, nor were any significant degenerative changes noted.  Range of motion testing of the thoracolumbar spine yielded the following results: forward flexion was to 90 degrees; extension was to 30 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 30 degrees; and left lateral rotation was to 30 degrees.  It was reported that sensation was intact to light touch throughout.

The medical treatment records received from Dr. M.E.S. in November 2013 contain an August 2011 MRI report of the Veteran's lumbar spine, containing the impression of tiny broad-based left posterolateral protrusion superimposed on mild disc bulging abuts the left S1 root.  This set of medical records and those received from Dr. M.E.S. in December 2013 show that between January 2013 and September 2013 the Veteran underwent numerous interventions to alleviate his lower back pain.  The records show that the reduction in pain after treatment was short-lived.

The Veteran was afforded a VA examination in October 2013.  It was noted that the Veteran did not have IVDS.  The Veteran reported that he had flare-ups, that he did not use any assistive devices for locomotion, that he did not have bowel or bladder problems, and that he did not have any radicular pain.  The examiner noted that the Veteran had mild localized tenderness to palpation over the low lumbar paraspinal musculature.  The examiner also found that the Veteran did not have guarding or muscle spasm. 

Initial range of motion testing of the thoracolumbar spine yielded the following results: forward flexion was to 90 degrees; extension was to 30 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 30 degrees; right lateral rotation was to 30 degrees; and left lateral rotation was to 30 degrees.  There was no objective evidence of pain during any of these measurements.  The results were the same on repetitive use testing.  All strength measurements, deep tendon reflexes, and sensory exams were recorded as normal.  Straight leg raising test results were recorded as negative.

Based upon a careful review of the foregoing, for the period April 1, 2010, to August 14, 2015, the Board finds that an increased initial evaluation in excess of 10 percent disabling is not warranted.  The medical evidence shows that the Veteran's lumbar strain was not manifested by forward flexion less than 60 degrees or a combined range of motion of less than 120 degrees, nor was there muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  No incapacitating episodes were reported.

When evaluating disabilities of the musculoskeletal system involving joints, in addition to the schedular criteria, adequate consideration must be given to functional loss due to flare-ups of pain, weakness, fatigability, incoordination, pain on movement, and lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca  v. Brown, 8 Vet. App. 202 (1995).  Consideration has been given to the evidence of functional loss and whether those manifestations of functional loss would rise to the level such that the next higher rating would be appropriate.

While considering the Veteran's descriptions of functional loss- difficulty with bending and twisting, which impacted his ability to work-and whether those manifestations would rise to the level such that the next higher rating would be appropriate, the Board finds that the objective medical findings are more probative.  See 38 C.F.R. §§ 3.159(a), 4.40, 4.45, 4.59 (2016); Layno v. Brown, 6 Vet. App. 465 , 469 (1994) (noting lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  On the October 2013 VA examination report, the examiner indicated that there was no objective evidence of pain during the range of motion testing and that the range of motion measurements on repetitive use testing were the same as on the initial range of motion testing.  All other testing was normal and the straight leg raising tests were negative.

The July 2010 and October 2013 VA examination reports as well as Dr. M.E.S.'s medical records pertaining to medical care during 2013 show that the Veteran reported ongoing pain.  Pain alone, however, is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-8 (2011).

For the period April 1, 2010, to August 14, 2015, therefore, the Board finds that the Veteran was not so limited by the factors noted in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016), as to constitute forward flexion of less than 60 degrees; combined range of motion of less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Accordingly, the Veteran's functional loss does not more nearly approximate the criteria for an increased rating.

Based upon the foregoing, as the preponderance of the evidence is against the claim as to this timeframe, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

August 15, 2015, to January 28, 2016

The Veteran was afforded a VA examination on August 15, 2015, during which he reported that he had lower back pain, left lower extremity radicular pain, and recently had undergone surgery for L5/S1 TLIF 1/15.  The Veteran reported that, according to his surgeon, there was incomplete fusion.  It was indicated that the Veteran did not report flare-ups or having any functional loss regardless of repetitive use.  It was noted that the Veteran had localized tenderness on palpation of the lumbar region.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine.

Initial range of motion testing of the thoracolumbar spine yielded the following results: forward flexion was to 30 degrees; extension was to 10 degrees; right lateral flexion was to 15 degrees; left lateral flexion was to 15 degrees; right lateral rotation was to 15 degrees; and left lateral rotation was to 15 degrees.  It was indicated that the Veteran was not being examined immediately after repetitive use over time and that the examination was medically inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  No explanation was provided.  It was indicated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  All strength measurements, deep tendon reflexes, and sensory exams were recorded as normal.  Straight leg raising test results were recorded as negative, and it was indicated that the Veteran did not have signs or symptoms of radiculopathy.

The Veteran was afforded a VA examination in January 2016, during which a diagnosis of IVDS was made.  (This did not change the VA established diagnosis of lumbar strain.)  The report indicated that the Veteran reported flare-ups at times, especially with wet and cold weather, and as for functional impairments, the Veteran reported not being able to bend and lift as before.  It was indicated that the examination was not conducted during a flare-up, but the examination was medically consistent with the Veteran's statements describing functional loss during a flare-up.
  
Initial range of motion testing of the thoracolumbar spine yielded the following results: forward flexion was to 70 degrees; extension was to 10 degrees; right lateral flexion was to 10 degrees; left lateral flexion was to 10 degrees; right lateral rotation was to 30 degrees; and left lateral rotation was to 25 degrees.  Pain was noted on examination and caused functional loss; all ranges of motion exhibited pain; and there was evidence of pain on weight bearing.

The range of motion measurements after repetitive-use testing yielded the following results: forward flexion was to 10 degrees; extension was to 10 degrees; right lateral flexion was to 10 degrees; left lateral flexion was to 10 degrees; right lateral rotation was to 30 degrees; and left lateral rotation was to 30 degrees.  It was noted that pain caused the functional loss.

It was noted that the Veteran had muscle spasm resulting in abnormal gait or spine contour.  Both knees were reported as hypoactive for deep tendon reflexes, and the straight leg raising test results were positive bilaterally.  It was indicated that interference with sitting and standing were additional factors contributing to disability.  As for radicular pain, it was recorded that the Veteran had moderate intermittent pain, paresthesias and/or dysesthesias, and numbness, involving bilateral femoral nerves.  There was no ankylosis of the spine.  It was indicated that the Veteran had not had any incapacitating episodes in the past twelve months.

Based upon a careful review of the foregoing, from August 15, 2015, to January 28, 2016, the Board finds that the probative evidence establishes that the Veteran's disability picture more nearly approximates the criteria of 40 percent disabling.  During the August 2015 VA examination, the Veteran's forward flexion of the thoracolumbar spine was recorded as to 30 degrees.

The evidence does not support that the Veteran's service-connected lumbar strain warrants more than an evaluation of 40 percent.  The medical evidence shows that the Veteran's lumbar strain was not manifested by unfavorable ankylosis of the entire thoracolumbar spine, and no incapacitating episodes were reported.  Ankylosis is immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  During this timeframe, the Veteran experienced some limitation of motion but maintained the capacity to move his spine.  He did not require the use of an assistive device for locomotion.  Thus, the Board finds that, though notably restricted, the Veteran's range of motion was not functionally ankylosed as evidenced by his continued capacity to move the spine.

In addition to considering the schedular criteria of the forward flexion measurement recorded during the August 2015 VA examination, the Board has also considered the functional loss due to flare-ups of pain, pain on movement, muscle spasm, the non-healing of his spinal fusion, and interference with sitting and standing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca  v. Brown, 8 Vet. App. 202 (1995).  The Board finds that these symptoms were accounted for in the January 2016 VA examination report in the repetitive-use testing measurements.  The report shows that on repetitive-use testing the Veteran's forward flexion was reduced to 10 degrees from the initial range of motion measurement of 70 degrees.  This squarely placed the evaluation at 40 percent disabling and contemplated pain.  As stated above, pain alone is not sufficient to warrant a higher rating.  See  Mitchell v. Shinseki, 25 Vet. App. 32, 36-8 (2011).

The Board finds that, from August 15, 2015, to January 28, 2016, the Veteran was not so limited by the factors noted in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016) as to constitute unfavorable ankylosis of the entire thoracolumbar spine.  Therefore, the Veteran's functional loss does not more nearly approximate the criteria for an evaluation in excess of 40 percent.

The Board notes that, in an August 2016 supplemental statement of the case, the RO granted service connection for bilateral lower extremity radiculopathy associated with lumbar strain evaluated at 20 percent for each extremity effective January 29, 2016.  Accordingly, the Veteran has already been assigned a separate disability rating for associated neurologic conditions per Note (1) of 38 C.F.R. § 4.71a.  Moreover, he has not expressed disagreement with the disability evaluation assigned. 

Beginning January 29, 2016

For the reasons stated above, the Board finds that beginning January 29, 2016, an evaluation in excess of 40 percent is not warranted.  The Veteran's lumbar strain was not manifested by unfavorable ankylosis, and no incapacitating episodes were reported.  Furthermore, the Veteran was not so limited by the factors noted in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016) as to constitute unfavorable ankylosis of the entire thoracolumbar spine.

Based upon the foregoing, as the preponderance of the evidence is against the claim as to this timeframe, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In conclusion, the Board has considered the Veteran's claim and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Veteran





Department of Veterans Affairs


